Citation Nr: 0307940	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  98-01 875A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip/pelvis injury.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left knee derangement, recurvatum and ligament damage 
secondary to VA medical treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative arthritis of the cervical and lumbar spines, to 
include as secondary to medical treatment for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The veteran served on active duty from March 1959 to April 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

A certificate of death is of record which shows that the 
veteran died on May [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a July 1997 rating decision, the RO denied the veteran's 
claim of service connection for residuals of a left 
hip/pelvis injury.  He appealed this decision to the Board, 
which upheld the RO's denial in a February 2000 decision.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a December 2000 Order, the Court vacated the Board's 
decision, and remanded the claim for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).

Following the Court's December 2000 Order, the Board sent 
correspondence, dated in February 2001, to the attorney who 
represented the veteran before the Court.  The Board 
requested the attorney provide documentation (i.e., a 
properly executed VA Form 22a or a statement under his 
letterhead) showing that he was authorized to represent the 
veteran.  See 38 C.F.R. § 20.603(a).  However, the attorney 
failed to respond to the Board.  Thereafter, the Board sent 
correspondence to the veteran in May 2001, which notified him 
of the attorney's failure to respond, and informed him that, 
if he had previously authorized a service organization to 
represent him and had not revoked that appointment, his 
representative would be provided an opportunity to submit 
additional argument.  The claims file shows that the veteran 
authorized Disabled American Veterans to represent him in 
March 1999 and that he had not revoked that appointment.  
Accordingly, an appeals officer with that organization 
submitted additional written argument in July 2001.  The 
Board subsequently readjudicated the case in September 2001, 
and again denied the claim of service connection for a left 
hip/pelvis injury.

The record reflects that the veteran submitted a Motion of 
Reconsideration with respect to the Board's September 2001 
decision.  However, the veteran withdrew this Motion in March 
2002.  

The veteran appealed the Board's September 2001 decision to 
the Court.  

The record reflects that the veteran also perfected an appeal 
to a May 2000 rating decision which denied his claims for 
compensation under 38 U.S.C.A. § 1151 for disabilities of the 
left knee, as well as the cervical and lumbar spines.

By a July 2002 Order, the Court vacated the Board's September 
2001 decision pursuant to a Joint Motion.  

Unfortunately, a certificate of death shows that the veteran 
died on May [redacted]

, 2002.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

The record indicates that the Court was informed of the 
veteran's death in December 2002.  Accordingly, in a January 
2003 Order, the Court recalled its mandate, withdrew its July 
2002 Order, vacated the Board's September 2001 decision, and 
dismissed the appeal for lack of jurisdiction.

Based on the foregoing, this appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



